UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-6840


MARCUS RANDALL BROWN,

                        Petitioner - Appellant,

          v.

DENNIS    DANIELS,      Administrator,     Maury      Correctional
Institution,

                        Respondent - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Robert J. Conrad,
Jr., District Judge. (5:13-cv-00107-RJC)


Submitted:   October 21, 2014              Decided:    October 24, 2014


Before SHEDD, DUNCAN, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Marcus Randall Brown, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Marcus    Randall     Brown       seeks    to    appeal      the    district

court’s orders dismissing as time-barred his 28 U.S.C. § 2254

(2012) petition and denying his Fed. R. Civ. P. 59(e) motion to

alter or amend judgment.         The orders are not appealable unless a

circuit justice or judge issues a certificate of appealability.

28 U.S.C.      § 2253(c)(1)(A)            (2012).            A     certificate           of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                  28 U.S.C. § 2253(c)(2).

When the district court denies relief on the merits, a prisoner

satisfies this standard by demonstrating that reasonable jurists

would   find   that        the   district          court’s       assessment      of     the

constitutional claims is debatable or wrong.                      Slack v. McDaniel,

529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003).          When the district court denies relief on

procedural grounds, the prisoner must demonstrate both that the

dispositive    procedural        ruling       is     debatable,        and     that     the

petition    states     a     debatable        claim     of       the    denial     of     a

constitutional right.        Slack, 529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Brown has not made the requisite showing.                         Accordingly, we

deny a certificate of appealability and dismiss the appeal.                              We

dispense    with     oral    argument      because       the       facts     and      legal



                                          2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3